Hogue v Kenilworth Apts., Inc. (2016 NY Slip Op 03956)





Hogue v Kenilworth Apts., Inc.


2016 NY Slip Op 03956


Decided on May 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2016

Sweeny, J.P., Renwick, Andrias, Kapnick, Kahn, JJ.


1175N 152217/15

[*1] Timothy Hogue, et al., Plaintiffs-Appellants,
vKenilworth Apartments, Inc., Defendant-Respondent, Stephen Presser, et al., Defendants.


Rosen Livingston & Cholst LLP, New York (Alan M. Goldberg of counsel), for appellants.
Cantor, Epstein & Mazzola, LLP, New York (Gary S. Ehrlich of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Manuel J. Mendez, J.), entered May 7, 2015, which denied defendant cooperative's motion for a preliminary injunction, unanimously dismissed, with costs, as moot.
The individual defendants moved to dismiss this appeal as against them as moot based on the motion court's October 23, 2015 order dismissing the action as against them, and this Court granted that motion (M-5696). However, the cooperative defendant failed to join in the motion and the appeal as to it continued (id.). Although the parties do not raise the issue, we now dismiss the appeal as against the cooperative defendant as moot (see People ex rel. Allen v Warden, GMDC, N.Y. State Div. of Parole, 61 AD3d 541, 542 [1st Dept 2009]), given the cooperative's removal of the items and performance of the hallway renovations that plaintiffs' unsuccessful application for injunctive relief had sought to prevent. None of the exceptions to the mootness doctrine apply here (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2016
CLERK